CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Claymore China Technology ETF Claymore S&P Global Water Index ETF Claymore Shipping ETF Claymore/AlphaShares China All-Cap ETF Claymore/AlphaShares China Real Estate ETF Claymore/AlphaShares China Small Cap Index ETF Claymore/Beacon Global Timber Index ETF Claymore/BNY Mellon EW Euro-Pacific LDRs ETF Claymore/BNY Mellon Frontier Markets ETF Claymore/MAC Global Solar Energy Index ETF Claymore/NYSE Arca Airline ETF Claymore/SWM Canadian Energy Income Index ETF Claymore/Zacks International Multi-Asset Income Index ETF Supplement to the currently effective Prospectus and Statement of Additional Information (the “SAI”) for the above-listed Funds: Effective immediately, Claymore Securities, Inc., Claymore Advisors, LLC, and Claymore Group Inc. are changing their names to Guggenheim Funds Distributors, Inc., Guggenheim Funds Investment Advisors, LLC, and Guggenheim Funds Services Group, Inc., respectively. Accordingly, all references in the Funds’ Prospectuses and SAIs to “Claymore Securities, Inc.,” “Claymore Advisors, LLC,” “Claymore Group Inc.,” “Claymore Advisors” and “Claymore” are hereby changed to “Guggenheim Funds Distributors, Inc.,” “Guggenheim Funds Investment Advisors, LLC,” “Guggenheim Funds Services Group, Inc.,” “Guggenheim Funds Advisors” and “Guggenheim Funds,” respectively. In addition, effective immediately, the Funds listed in the table below are changing their names to the names indicated in the table. Accordingly, the references in the Funds’ Prospectuses and SAIs to the respective Fund’s name are hereby revised to reflect these changes. Current Fund Name New Fund Name Claymore China Technology ETF Guggenheim China Technology ETF Claymore S&P Global Water Guggenheim S&P Global Water Index ETF Index ETF Claymore Shipping ETF Guggenheim Shipping ETF Claymore/AlphaShares China All-Cap ETF Guggenheim China All-Cap ETF Claymore/AlphaShares China Real Estate ETF Guggenheim China Real Estate ETF Claymore/AlphaShares China Small Cap Index ETF Guggenheim China Small Cap ETF Claymore/Beacon Global Timber Index ETF Guggenheim Timber ETF Claymore/BNY Mellon EW Euro-Pacific Guggenheim EW Euro-Pacific LDRs ETF LDRs ETF Claymore/BNY Mellon Frontier Markets ETF Guggenheim Frontier Markets ETF Claymore/MAC Global Solar Energy Index ETF Guggenheim Solar ETF Claymore/NYSE Arca Airline ETF Guggenheim Airline ETF Claymore/SWM Canadian Energy Guggenheim Canadian Energy Income Index ETF Income ETF Claymore/Zacks International Guggenheim International Multi-Asset Income Index ETF Multi-Asset Income ETF Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE September 24, 2010 ETF-PRO-T2NC-SUP92410
